Case: 11-14727    Date Filed: 04/24/2013   Page: 1 of 6


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-14727
                          ________________________

                   D.C. Docket No. 1:06-cv-00152-JRH-WLB

MICHAEL T. BRANDENBURG,

                                                             Plaintiff - Appellant,

                                     versus

BOARD OF REGENTS OF THE UNIVERSITY
SYSTEM OF GEORGIA,
that created and operates the Medical College
of Georgia (MCG), All jointly and severally and
in conspiracy with one another and unknown others,
MCG HEALTH, INC.,
is an entity created by the Medical College
of Georgia, existing under the power and
authority of the Georgia Board of Regents
created by the State of Georgia, All jointly
and severally, and in conspiracy with one
another and unknown others,
JOHN AND JANE DOES,
in their individual and official capacities,
under color of state law, All jointly and severally
and in conspiracy with one another and unknown
others,

                                                          Defendants - Appellees.
                Case: 11-14727        Date Filed: 04/24/2013       Page: 2 of 6


                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                       (April 24, 2013)

Before PRYOR and JORDAN, Circuit Judges, and PRO, ∗ District Judge.

PER CURIAM:

       Appellant Michael T. Brandenburg (“Brandenburg”) sued his former

employer, Appellee Board of Regents of the University System of Georgia through

its Medical College of Georgia (“MCG”), and a separate company, Appellee MCG

Health, Inc. (“MCG Health”), to whom MCG loaned Brandenburg’s services.

Brandenburg alleged MCG terminated him in retaliation for speaking out on a

matter of public concern and summarily fired him without providing notice and an

opportunity to be heard. He asserted claims for First Amendment retaliation, a

Fourteenth Amendment due process violation, impairment of contracts, chilling of

First Amendment speech and association rights, and violation of the Georgia

Whistleblower Act. The parties agreed to stay the federal lawsuit while

Brandenburg pursued state administrative remedies. The district court later lifted

the stay over Brandenburg’s objection, and subsequently granted MCG’s motion to

dismiss, denied Brandenburg’s motion to amend his Complaint, and granted MCG

∗
 Honorable Philip M. Pro, United States District Judge for the District of Nevada, sitting by
designation.
                                                2
              Case: 11-14727     Date Filed: 04/24/2013    Page: 3 of 6


Health’s motion for judgment on the pleadings. Brandenburg now appeals the lift

of the stay, the denial of leave to amend, and the grant of the two dispositive

motions. We have jurisdiction pursuant to 28 U.S.C. §1291, and we affirm.

      The district court did not abuse its discretion in lifting the stay. Equity

Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232,

1240 (11th Cir. 2009); Ortega Trujillo v. Conover & Co. Commc’ns, Inc., 221 F.3d

1262, 1264 (11th Cir. 2000) (per curiam). The stay’s purpose no longer existed

once the Board of Regents issued a final decision upholding the termination. If

Brandenburg believed the process that resulted in that decision was constitutionally

deficient, he could and should have amended his Complaint accordingly, but he

failed to do so. Further, the fact that other potential procedural avenues remained

open did not render Brandenburg’s procedural due process claim unripe.

McKinney v. Pate, 20 F.3d 1550, 1564 n.20 (11th Cir. 1994) (en banc).

      The district court did not err in dismissing Brandenburg’s claims under 42

U.S.C. § 1983 and § 1981 as to MCG because MCG, as an arm of the State of

Georgia, is not a “person” under § 1983. GeorgiaCarry.Org, Inc. v. Georgia, 687

F.3d 1244, 1254 (11th Cir. 2012); Bryant v. Jones, 575 F.3d 1281, 1288 n.1 (11th

Cir. 2009). The district court also did not err in dismissing the Georgia

Whistleblower Act claim against MCG based on Eleventh Amendment immunity.

Brandenburg brought suit in federal court, and thus unlike the state defendant in


                                          3
               Case: 11-14727      Date Filed: 04/24/2013     Page: 4 of 6


Lapides v. Board of Regents of University System of Georgia, MCG did not waive

its Eleventh Amendment immunity by removing the action from state court. 535

U.S. 613, 620 (2002). Further, MCG did not “short-circuit” the administrative

process, and even if MCG did so, that would not equate to a waiver of Eleventh

Amendment immunity in federal court. MCG’s request to reopen the federal case

so the district court could resolve the question of whether MCG was entitled to

Eleventh Amendment immunity was neither inconsistent with MCG’s prior

position nor an expression of MCG’s belief that the United States’ judicial power

extended to Brandenburg’s claims against MCG. See id. at 619.

       The district court did not err by denying Brandenburg’s motion to amend.

Brandenburg’s motion was untimely, and he failed to show good cause to amend

the scheduling order. Coventry First, LLC v. McCarty, 605 F.3d 865, 869 (11th

Cir. 2010) (per curiam); Romero v. Drummond Co., 552 F.3d 1303, 1319 (11th

Cir. 2008). Specifically, Brandenburg knew for years that he potentially named the

incorrect party and acknowledged he may need to name an official capacity

defendant, yet he failed to timely move to amend. Brandenburg asserts MCG is

the real party in interest, but the official sued in his or her official capacity for

injunctive relief, not the State, is the real party in interest when a plaintiff attempts

to obtain prospective injunctive relief. Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 n.10 (1989); Luckey v. Harris, 860 F.2d 1012, 1015-16 (11th Cir.


                                             4
              Case: 11-14727     Date Filed: 04/24/2013   Page: 5 of 6


1988). Although Brandenburg contends MCG was required to identify an official

capacity defendant as an indispensable party, Brandenburg has not shown an

official capacity defendant was either required or indispensable under Federal Rule

of Civil Procedure 19. Neither the district court nor MCG were required to correct

Brandenburg’s failure to name the proper party. Brandenburg had several months

of discovery during which he could have discovered a proper party to sue, but he

failed to do so. Further, Brandenburg’s failure to name the correct party is not a

defective allegation of jurisdiction which can be corrected at any time pursuant to

28 U.S.C. § 1653.

      Finally, the district court did not err by granting MCG Health’s motion for

judgment on the pleadings. As to Brandenburg’s § 1983 claims, Brandenburg

failed to allege a policy, custom, or practice of Defendant MCG Health that led to

his injuries. Craig v. Floyd Cnty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011).

Additionally, Brandenburg failed to allege facts supporting a reasonable inference

that MCG Health’s chief executive officer was a final policymaker for MCG,

which is the entity that terminated Brandenburg and allegedly failed to provide him

due process in connection with his termination. Quinn v. Monroe Cnty., 330 F.3d

1320, 1325 (11th Cir. 2003).

      Brandenburg’s other arguments are without merit. The district court did not

consider material outside the pleadings when ruling on the motion to dismiss and


                                          5
              Case: 11-14727     Date Filed: 04/24/2013    Page: 6 of 6


motion for judgment on the pleadings. The district court did not err by applying

the standard for dismissal set forth in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 669-70, 678-80 (2009);

Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 954-55, 958 (11th Cir. 2009).

Finally, the district court did not err by striking Brandenburg’s untimely reply brief

and Brandenburg has not identified any prejudice resulting therefrom.

      AFFIRMED.




                                          6